DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/26/21 have been fully considered but they are not persuasive. 
Regarding the 112 rejections:
Applicant is reminded that, according to MPEP 2173.02.I: The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim. Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination. Packard, 751 F.3d at 1323-24, 110 USPQ2d at 1796-97 (Plager, J., concurring). However, applicant has the ability to amend the claims during prosecution to ensure that the meaning of the language is clear and definite prior to issuance or provide a persuasive explanation (with evidence as necessary) that a person of ordinary skill in the art would not consider the claim language unclear. In re Buszard, 504 F.3d 1364, 1366, 84 USPQ2d 1749, 1750 (Fed. Cir. 2007) (claims are given their broadest reasonable interpretation during prosecution "to facilitate sharpening and clarifying the claims at the application stage"); see also In re Yamamoto, 740 F.2d 1569, 1571, 222 USPQ 934, 936 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 322, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989)… The lower threshold is also applied because the patent record is in development and not fixed during examination, 
Applicant argues that the “whereby” clauses clarify and define the laser shot pattern. First, no laser shot pattern is claimed, thus the arguments are not commensurate with the scope of the claims. The claims make no mention of a “shot” or anything related to the laser parameters and whether it is pulsed or not. Second, the laser system and/or its control system are not configured to deliver the claimed laser beam delivery pattern. The control system is not even recited as configured to control the laser, let alone configured to deliver the laser beam pattern. The scope of the claims under the broadest reasonable interpretation amounts to a laser and a computer with data related to an annular ring. The rest of the claim, amounts to an attempt to define a product based on what it does, rather than what it is, and this includes unclear, ambiguous, uncertain, unlinked and hypothetical intended uses, actions or fields of use, such as the two “whereby” statements. A person of ordinary skill in the art would not be 
The examiner accepts Applicant’s definition of “avoid” to mean that the laser delivery pattern “does not” contact with the claimed targets. It is still unclear, however, how data (ie. “laser delivery pattern” of a “control system”) can itself “avoid” physical contact with tissue. Because that is what’s recited. Nevertheless, this is redundant and would be resolved along with the aforementioned issues, by amendments that further define the structure of the system (e.g. with laser parameters, with configurations and elements sufficient to direct and deliver the laser beam to a lens of an eye, and instructions that clearly define the laser beam pattern) and clearly link the structure with functions, rather than hypothetical statements.  
Applicant’s arguments that relate to Brady are not convincing. First, teachinq away relates to 103 rejections, not 102. Second, the arguments are not commensurate with the scope of the claims, thus are not convincing. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “softens the lens” and “shots”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Third, the spurious allegations against enablement of Brady are not convincing, as it is a printed publication presumed to be enabled for the purposes of examination (In re Antor Media Corp., Case No. 11-1465 (Fed. Cir.)). In fact, Brady was patented as US 8518028, and US patents are valid. The number of mentions of a laser are not a legal criterion for determining enablement of the prior art, thus Applicant’s argument is not convincing. Applicant’s arguments do not take the place of evidence. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979); In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974).
 
In terms of the actual scope of the claims, a discontinuous annular laser treatment that skips portions that include two orthogonal axes is sufficient to meet the claims. In fact, the gaps could even be formed due to a mask, as the claims don’t even preclude that, thus the laser only need be able to form an annular pattern. The laser could be any type of laser for any type of application, so long as it can form the annular pattern. This would meet the claimed structures, and thus all intended uses would also be met, else the claims would be deemed incomplete for lacking structural aspects that are essential to the invention. Clearly, the field of search is too extensive, given the breadth of the claims and Brady was selected based on intended use. Brady teaches an annular laser pattern that includes gaps in the x and y axis, and this alone meets the structure claimed. Because the only structure claimed is met, all intended uses are also met, unless the claims are incomplete for failing to recite aspects that are essential to the invention. It so happens, that Brady further teaches enhancing accommodation of an eye by applying the treatment to a human lens, explicitly meeting the intended uses of the claim, but these are not required to meet the structure claimed. The device of Brady is capable of applying a discontinuous annular laser pattern in the lens of an eye, thus meeting the claims. As to the disclosure in some embodiments of Brady of stiffening of only the treated areas, there’s nothing in the claims that precludes the stiffening of the treated areas. Applicant appears to argue that the entire lens is stiffened, which is imisleading. As is the entire discussion that turns attention away from the structural configurations that actually limit product claims to issues regarding hypothetical intended uses.
Applicant is reminded that "claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, (Fed. Cir. 1997); In re Swinehart, (CCPA 1971); In re Danly, (CCPA 1959). A recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitation of the claim. In re Pearson, (CCPA 1974); In re Yanush, (CCPA 1973); In re Finsterwalder, (CCPA 1971); In re Casey, (CCPA 1967); In re Otto, (CCPA 1963); Ex parte Masham, (BPA & Inter 1987).  “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same....” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, (CCPA 1980) (quoting In re Best, (CCPA 1977)), see MPEP 2112 V]. A system claim generally covers what the system is, not what the system does. Hewlett–Packard v. Bausch & Lomb,(Fed.Cir.1990). Thus, it is improper to construe non-functional claim terms in system claims in a way that makes infringement or validity turn on their function. Paragon Solutions v. Timex Corp. (Fed. Cir. 2009). Furthermore, the employment of the claimed structures and parameters must inherently produce the same results else the claims are incomplete for failing to recite a critical aspect of the invention.   
Claim Objections
Claim 13 is objected to: a) under 37 CFR 1.75(c) as being in improper form because multiple dependent claim 13 does not recite the two claims it depends upon, in the alternative only as required by 35 USC 112 Specification and 37 CFR 1.75(c).  See MPEP § 608.01(n), b) because “the laser beam shot pattern” lacks clear antecedence. 
Claim 13 was previously treated on the merits and it was rejected only under 35 USC 112, because it’s recitation of “systems of claims 1 and 10” requires all the limitations of both claims 1 and 10. Claim 10 was not rejected under 102 or 103 before, and is not rejected under 102 or 103 now. Thus, Claim 13 is only rejected under 112, as before, since it requires all the limitations of claim 10.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	MPEP 2173.02.I: “The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim. Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination. 

1) Regarding Claims 1 and 10, it is unclear whether the “whereby” clauses (i. and ii.) limit these product claims, are structural configurations, intended uses/results, fields of use, steps, or otherwise optional limitations. There does not appear to be a clear connection of the clauses to a claimed structure and its configuration. See MPEP 2103, 2111.04; Minton v. National Ass'n. of Securities Dealers, Inc., 336 F.3d 1373, 1381 (Fed. Cir. 2003); In re Mason, 244 F.2d 733, 114 USPQ 127 (1957). See MPEP 2173.05(g).
Applicant’s arguments are not convincing, as noted in the response to arguments section. Rejection maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20110077624 by Brady (cited previously).
Regarding Claim 1, Brady discloses a laser system for performing a laser operation to increase the amplitude of accommodation of an eye (e.g. par. 23, 51-52: laser eye treatment for presbyopia), the laser system comprising:
a. a laser for generating a laser beam (e.g. par. 51-52); 
b. a control system, the control system comprising a laser beam delivery pattern and configured to deliver the laser beam to a lens of an eye (e.g. par. 51-52, Claim 7: controlled laser irradiation);
c. the laser beam delivery pattern comprising an annular ring, located below the lens capsule and entirely within the lens; wherein the laser beam delivery pattern avoids contact with an AP pillar of lens material and an equatorial pillar of lens material (e.g. Fig. 7, par. 6, 8, 46, 57: discontinuous annular ring patterns in the crystalline lens capable of avoiding the AP and equatorial pillars);
 i. whereby after delivery of the laser beam pattern an AP pillar and an equatorial pillar of laser unaffected lens material remains; ii. whereby after delivery of the laser beam pattern an annular shape changing zone is created within the lens and extends to and includes the lens capsule [The discontinuous annular ring pattern is sufficient to meet the structure claimed. The fact that it is further applied to a human lens to enhance accommodation, further explicitly meets the intended uses claimed, but it is something that is not required. The treatment related to Fig. 7 is capable of leaving an AP pillar and an equatorial pillar unaffected, at least because it is a discontinuous annular ring pattern and the hypothetical use would also depend on the hypothetical subject. The treatment related to Fig. 7 is also capable of creating an annular shape changing zone as it provides treatment in a discontinuous ring pattern that is able to change the shape and properties of the treated areas while allowing for different properties in the untreated areas. As noted in par. 46, this discontinuous annular pattern enhances accommodation, which is the definition of shape changing. Again, all intended uses would also depend on the subject, and other actions outside the structure of the product.  As noted at least in the 112 section above and in the response to arguments: i) the whereby statements are not linked to and do not limit the structure of the claim, ii) the structural configurations of the claimed product are met by the prior art, thus any intended results of any hypothetical intended use, must also be met, else the claims are incomplete for failing to disclose aspects that are essential to the invention, See In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 426 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987)].



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110077624 by Brady, as applied to Claim 1, in view of US 20140378955 by Gray (cited previously).
	Regarding Claim 2-3, Brady discloses the laser system of Claim 1, yet does not explicitly disclose that the laser beam delivery pattern comprises a second annular ring, wherein the annular rings follow a shape of the lens capsule, and wherein the annular rings do not contact an equatorial axis of the lens. However, Gray teaches an analogous laser system that performs multiple annular ring patterns in the crystalline lens that avoid the AP and equatorial pillars and follow the natural curvature of the nuclei of the lens (e.g. Fig. 14, par. 95,114,117,143). Therefore, it would have been prima facie obvious to a person having ordinary skill in the art to include multiple annular ring laser treatment patterns in a device according to the teachings of Brady, as taught by Gray, as this would only amount to equivalent patterns that follow the natural curvatures of the nuclei of the lens, which is taught as desirable by Gray.
	Regarding Claims 4-9, Brady as modified by Gray, further teaches that the laser beam delivery pattern comprises a second annular ring, a plurality of shots having a 2Serial No. 16/290,904Atty. Dkt. No. 22425.0501 (LR-25a Response to 3/26/21 NFOAAugust 26, 2021predetermined power density at the lens capsule and within the lens, the laser shots have a pulse length, and a spot size at the focal point (these limitations just list the names of parameters that are inherent to pulsed lasers, which are taught by the prior art combination, as discussed in Claim 2), the laser beam is below LIOB at the lens capsule (this applies only if Claim 13 is interpreted as depending on Claim 1 and not as dependent on both Claims 1 and 10 which is what is recited; as discussed above, the beam does not affect at least parts of the capsule, and the limitation is also met simply by the capability for this to happen, which would also depend on the tissue and the manner the device is used);
	and wherein the AP pillar has a cross sectional diameter of about 1 mm to about 2 mm, the AP pillar defines an axis; and the AP pillar axis is coaxial with an AP axis of the eye, and wherein the AP pillar defines an axis; and the AP pillar axis is not coaxial with an AP axis of the eye, wherein the AP pillar defines an axis; and the AP pillar axis is not coaxial and is titled with an AP axis of the eye; and wherein the AP pillar defines an axis; and the AP pillar axis is not coaxial with an AP axis of the eye (these limitation just list features that are directed to tissue, and do not limit the product claim- none of these are listed as part of the structure, parameters or instructions of the device claimed).  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179.  The examiner can normally be reached on M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792